As filed with the Securities and Exchange Commission on April 22, 2013 Registration No. 333-185482 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Charter Financial Corporation and CharterBank 401(k) Plan (Exact Name of Registrant as Specified in Its Charter) Maryland 90-0947148 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) 1233 O.G. Skinner Drive West Point, Georgia 31833 (706) 645-1391 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Mr.RobertL. Johnson Chairman, President and Chief Executive Officer 1233 O.G. Skinner Drive West Point, Georgia 31833 (706) 645-1391 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Benjamin M. Azoff, Esq. Eric Luse, Esq. Luse Gorman Pomerenk& Schick, P.C. 5335 Wisconsin Avenue, N.W., Suite 780 Washington, D.C. 20015 (202) 274-2000 Sale to the Public Concluded on April 8, 2013 DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 is filed to deregister 1,947,868 shares of the common stock, par value $0.01 per share (the “Common Stock”) of Charter Financial Corporation (the “Company”), heretofore registered and offered pursuant to the terms of the Prospectus dated February 11, 2013 and the Proxy Statement/Prospectus dated February 11, 2013(the “Prospectuses”).The remaining 22,752,682 shares registered pursuant to the Registration Statement on Form S-1 have been issued in accordance with and as described in the Prospectuses. The Company has determined that no further shares will be offered, sold and/or issued pursuant to the Prospectuses.The Company therefore requests deregistration of the unissued shares of Common Stock registered pursuant to this Registration Statement as soon as is practicable after the filing of this Post-Effective Amendment No. 1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of West Point, State of Georgia on April 22, 2013. CHARTER FINANCIAL CORPORATION By:/s/ Robert L. Johnson Robert L. Johnson Chairman, President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ Robert L. Johnson Robert L. Johnson Chairman, President and Chief Executive Officer (Principal Executive Officer) April 22, 2013 /s/ Curtis R. Kollar Curtis R. Kollar Senior Vice President and Chief Financial Officer (Principal Accounting and Financial Officer) April 22, 2013 /s/ David Z. Cauble, III David Z. Cauble, III Director April 22, 2013 /s/ Jane W. Darden Jane W. Darden Director April 22, 2013 /s/ Edward D. Smith Edward D. Smith Director April 22, 2013 /s/ Curti M. Johnson Curti M. Johnson Director April 22, 2013 /s/ Thomas M. Lane Thomas M. Lane Director April 22, 2013 /s/ David L. Strobel David L. Strobel Director April 22, 2013
